Citation Nr: 1810646	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-29 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for lumbosacral strain. 

2.  Entitlement to an initial compensable rating for cholecystectomy. 

3.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from January 2008 to March 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a January 2013 rating decision of the RO in Detroit, Michigan.

In November of 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The Board notes that in the Veteran's August 2014 VA Form 9 Substantive Appeal to the Board, it is noted that the Veteran was appealing the denial of service connection for fibromyalgia.  However, the Veteran was granted service-connection for fibromyalgia and established a rating of 10 percent in a July 2014 rating decision.  The Veteran's rating for service-connected fibromyalgia was increased to 40 percent in an April 2015 rating decision.  As the grant of service connection is a full grant of benefits on appeal and the Veteran indicated at her November 2017 hearing that she was satisfied with her 40 percent evaluation, there is no issue regarding fibromyalgia before the Board at this time. 

Additionally, while the Veteran limited her appeal to the issues of entitlement to service connection for fibromyalgia and entitlement to an increased rating for hypothyroidism and lumbosacral strain, during the Veteran's November 2017 hearing, it was clear that the Veteran's intention was to also pursue the claim for entitlement to a compensable rating for cholecystectomy.  Therefore, the Board considers that issue to be on appeal and properly before the Board at this time.

The issues of entitlement to a rating in excess of 10 percent for lumbosacral strain, in excess of 0 percent for cholecystectomy, and in excess of 10 percent for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected lumbosacral strain is manifested by painful motion.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for lumbosacral strain have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as the Board has decided to grant the Veteran a 10 percent rating for service-connected lumbosacral strain and is remanding entitlement to a rating in excess of 10 percent, in addition to remanding the Veteran's remaining claims on appeal, no further discussion of the statutory duty to notify the Veteran and to assist her in the development of this claim is necessary.


II.  Increased Rating for Lumbosacral Strain 

The Veteran and her representative are seeking an initial compensable rating for her lumbosacral strain, which is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

During the Veteran's sworn testimony at her November 2017 videoconference hearing, the Veteran noted that she suffered from pain on motion with respect to her service-connected lumbosacral strain.  While the Veteran's last VA examination in November 2012 indicated normal range of motion testing and no objective pain on motion resulting in functional loss, the Board notes that painful motion is entitled to at least the minimum compensable rating for a joint.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  A 10 percent rating is the minimum compensable rating for limitation of motion of the spine.  38 C.F.R. § 4.71, Diagnostic Code 5237.  Accordingly, the Board finds that at least a 10 percent rating is warranted for the Veteran's service-connected lumbosacral strain. 

As the Board is remanding a claim for entitlement to a rating in excess of 10 percent for the Veteran's lumbosacral strain, no further discussion of whether or not the Veteran is entitled to a rating higher than 10 percent is necessary.  This intermediary grant of benefits does not prejudice the Veteran. 


ORDER

A rating of 10 percent, but no higher, is granted for the Veteran's service-connected lumbosacral strain, subject to the law and regulations governing payment of monetary benefits. 





REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's remaining claims may be adjudicated on the merits. 

I.  Lumbosacral strain 

During the Veteran's videoconference hearing, the Veteran and her representative asserted that since her lumbosacral strain has gotten worse since it was last evaluated at her last VA examination which took place in November 2012.  Accordingly, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of her lumbosacral strain.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board notes that while the Veteran's claim was pending, two precedential decisions were issued which also require the Veteran's claim to be remanded.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (the Court) held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the Veteran's last VA examination indicates that a new examination is warranted in light of Correia.  

The Board further notes that the Court's recent holding in the case of Sharp v. Shulkin, 29 Vet. App. 26 (2017) also requires that the claim be remanded.  In Sharp, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  While the Veteran did not report flare-ups during her last VA examination, her testimony during her November 2017 videoconference hearing indicates that she now suffers from flare-ups after certain activities, and therefore, the Board finds that a new VA examination is warranted for an opinion regarding her flare-ups. 

II.  Cholecystectomy

During the Veteran's videoconference hearing, the Veteran and her representative asserted that since her symptoms from her cholecystectomy have gotten worse, to include the inability to eat certain foods, since it was last evaluated at her last VA examination which took place in November 2012.  Accordingly, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of the residuals from her cholecystectomy.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

III.  Hypothyroidism 

During the Veteran's videoconference hearing, the Veteran and her representative also asserted that her hypothyroidism is manifested by symptoms that more closely approximate the 30 percent rating criteria, such as fatigue and mental sluggishness.  The Veteran indicated that she had a treatment appointed scheduled for December 2017, but that record has not yet been associated with the record.  In fact, a review of the record reflects that VA treatment records have not been obtained for the Veteran since 2014.  As the Veteran's assertions are not supported by clinical findings of record, a remand is required to ensure that all relevant medical records are associated with the Veteran's claims file.  Additionally, as the Veteran's last VA examination for her hypothyroidism was conducted in November 2012, the Board finds that since a significant period of time has passed since the Veteran was last evaluated, the findings in that November 2012 examination report may no longer reflect an accurate picture of the Veteran's disability.  Therefore, a new examination is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding records have been obtained, schedule the Veteran for VA examinations in connection with his outstanding claims with the appropriate medical personnel.  The Veteran's claims file, to include a copy of this remand, should be provided to any examiner.  Following a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Determine the current severity of the Veteran's lumbosacral strain disability.  Report the range of motion of the lumbar spine in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight-bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  In providing this opinion, the examiner should consider the Veteran's lay statements regarding her decreased range of motion. 

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should further assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  This includes the Veteran's statements regarding the extent of functional loss during flare-ups. 

b.  Determine the current severity of the Veteran's residuals from her cholecystectomy. 

c.  Determine the current severity of the Veteran's hypothyroidism.  The examiner is specifically asked to address the Veteran's lay statements regarding her mental sluggishness and fatigue during her sworn testimony at the November 2017 videoconference hearing. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


